Citation Nr: 1812082	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy or hyperplasia (BPH), to include as secondary to service-connected hypertension and/or hypertensive cardiovascular disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1973 to December 1981 and from March 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file. 

The claim was previously before the Board in August 2016, at which time it was remanded for further development.  The Board finds that the development requested in that remand has been accomplished.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


FINDING OF FACT

The Veteran's prostate disorder, to include BPH, is not related to his service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a prostate disorder are not met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations for establishing service connection cited above, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his prostate disorder (hereinafter, "BPH") first manifested in service, as evidenced by various urinary symptoms he experienced throughout.  In the alternative, he contends that he developed BPH as a result of his service-connected hypertension and/or hypertensive cardiovascular disease.  In connection with his claim, the Veteran submitted copies of medical studies which purported to show a link between BPH and urinary tract infections, and a link between hypertension and BPH. 

The Veteran's service treatment records are negative for a diagnosis of BPH.  The records show that he was seen in January 1978 for a urethral discharge.  Testing showed it was a urinary tract infection (UTI).  In July 1978, he was treated for complaints of pain in his scrotum and groin.  An April 1980 treatment note shows complaints of cloudy urine; urinalysis at that time was normal.  In May 1990, the Veteran reported pain in his right testicle, which was diagnosed as "possible epididymitis."  In October 1993, the Veteran was treated for groin pain that occurred during exercise. 

In October 2012, the Veteran underwent a VA examination.  At that time, the diagnosis of BPH was confirmed.  The Veteran was unsure of the date of diagnosis.  He was on medication for treatment and experienced problems with voiding.  On the question of etiology, the examiner concluded that it was less likely than not that the Veteran's BPH was incurred in or caused by his military service.  In support of that conclusion, he explained that urethral discharge, cloudy urine and groin pain are not symptoms which are medically associated with the later development of BPH.  He noted that the Veteran had no in-service treatment or diagnosis of BPH.  Thus, there was no association between the Veteran's military service and his BPH.

At the March 2015 hearing, the Veteran testified that he believed the urinary tract infection he experienced while in service was an early manifestation of his prostate disorder.  
In its August 2016 remand, the Board requested an addendum to the October 2012 VA examination.  Specifically, the Board asked the examiner to address the Veteran's contentions that his service-connected hypertension and/or hypertensive cardiovascular disease caused or aggravated his BPH.  In addition, the examiner was asked to address the medical studies submitted by the Veteran.  

In the June 2017 addendum opinion, a VA endocrinologist determined that it was less likely than not that the Veteran's BPH was caused by his hypertension or hypertensive cardiovascular disease.  In support, she noted that the study submitted by the Veteran concerning BPH and hypertension was couched as a probability and hypothesis, rather than fact.  No definite relationship between the two conditions had been proven.  She quoted the section of the article which noted that the studies reported therein hypothesized about such a link.  As for the other article, she quoted it as stating that a connection between hypertensive cardiovascular disease and BPH had not been clarified.  The endocrinologist then determined that the Veteran's BPH had not been worsened beyond its natural progression by his hypertension and/or hypertensive cardiovascular disease.  In support of this conclusion, she explained that he had been hypertensive since the 1990's and BPH was first noted in 2009.  Citing to multiple, specific test results in the Veteran's treatment records, she noted that even when the Veteran's recorded blood pressure increased (sometimes as high as 150 systolic, 100 diastolic) his prostate specific antigen (PSA) remained in the same range.  She noted that his most recent PSA was lower than previous PSAs on record.  Thus, there was no aggravation.  

On the question of whether the Veteran's in-service treatment for groin pain and possible epididymitis indicated an early onset of BPH, the endocrinologist concluded that it was less likely than not.  As rationale, she determined that BPH will cause a UTI when there is obstruction in the ureter by the enlarged prostate.  She quoted a medical treatise which determined that 56 percent of men older than 60 years who have epididymitis exhibit concurrent bladder outlet obstruction such as BPH.  However, BPH occurred most commonly in men older than 45 years of age.  Epididymitis occurring in a younger-aged man is commonly due to urinary coliforms.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  The Board assigns great probative weight to the October 2016 VA opinion, and its June 2017 addendum, as they contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's medical treatises, lay assertions and arguments in a well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record. 

The Board has also considered the Veteran's lay statements indicating a direct nexus between his prostate disability and service.  However, he is not shown to have the medical expertise to diagnose a prostate disability and opine on its relationship to other bodily systems.  The various types of disorders related to the male reproductive system and their etiology are not readily apparent to a lay person. Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  The October 2012 and June 2017 VA examiners did precisely that when they determined that the Veteran's in-service symptoms were not an early manifestation of BPH, and that the condition was not caused or aggravated by other medical conditions.  Without proper medical training, the Veteran is not competent to opine as to such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's BPH is related to his military service or caused or aggravated by his service-connected hypertension and/or hypertensive cardiovascular disease.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection for a prostate disorder must be denied. See 38 U.S.C. § 5107 (b) (2012); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra. 

ORDER

Service connection for a prostate disorder, to include benign prostatic hypertrophy or hyperplasia (BPH), to include as secondary to service-connected hypertension and/or hypertensive cardiovascular disease, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


